DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0307473) in view of Lee (US 2013/0063082)

Re Claims 1 and 8; Han discloses A portable communication device comprising (100): 
a coil; (211 Fig. 5)
a battery (195 Fig. 5); 
a communication module (220 Fig. 5); and 
a processor (220 Fig. 5) configured to: 
transmit, using the communication module (220), and configuration information to a wireless power transmitter (300), the configuration information being indicative of a charging function of the portable communication device; (Fig. 6. S100, Par 0097; First, the communications & control unit 220 of the mobile terminal 100 informs the wireless charging device 300 that the battery supporting fast charging mode is included in the mobile terminal 100 at step S100. Changing the charging state from normal charging to fast charging is read on a configuration information)
receive a response from the wireless power transmitter in response to transmitting the and the configuration information, the response including one or more characteristics with respect to the charging function allowed for the portable communication device, the one or more characteristics being determined by the wireless power transmitter based at least in part on the configuration information received from the portable communication device; (S110 and Fig. 3 and 4)
transmit, using the communication module, a request to the wireless power transmitter, the request being for updating at least one characteristic of the one or more characteristics with respect to the charging function; (S120, Fig. 6) and 
after the transmitting of the request, perform the charging function to charge the battery using a power received from the wireless power transmitter via the coil, the power being determined by the wireless power transmitter based at least in part on the at least one characteristic updated in response to the request. (S130-140 Fig. 6)
Han does not disclose the manufacturer information being indicative of a manufacturer of the portable communication device.
However, Lee discloses "Sequence Number" may be increased by 1 in correspondence with signal transmission/reception steps. Specifically, if the Notice signal of Table 1 has a sequence number of 1, then the Search signal of Table 5 has a sequence number of 2. "Company ID" is a field indicating the manufacturer information of the wireless power receiver 440, and is allocated, for example, 1 byte. "Product ID" is a field indicating the product information of the wireless power receiver 440, and for example, the serial number information of the wireless power receiver 440 is recorded in this field. The "Product ID" field is allocated, for example, 4 bytes. "Impedance" is a field indicating the impedance information of the wireless power receiver 440, and is allocated, for example, 4 bits. "Class" is a field indicating the rated power information of the wireless power receiver 440, and is allocated, for example, 4 bits.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have included the manufacturer information to the device of Han in order to adequately and efficiently identify the receiver to the transmitter so that adequate power is transmitted to the receiver so that power is provided to the load effectively. 

Re Claims 2 and 9; Han discloses wherein the processor is further configured to: transmit, as at least part of the configuration information, an indication of strength of power to be received by the portable communication device. (Normal power or fast charging, Fig. 3)

Re Claims 3 and 10; Han discloses wherein the processor is further configured to: receive another response from the wireless power transmitter in response to transmitting the request, the other response including the at least one characteristic as updated by the wireless power transmitter based at least in part on the request. (Fig. 6, S140)

Re Claims 4 and 11; the combination of Han in view of Lee disclosure has been discussed above. The combination does not disclose wherein the power received from the wireless power transmitter has a strength greater than 5 watts.
However, Han discloses that the load is a cell phone and Cell phones are known to be charged with power greater than 5 watts and it would been obvious to one of the ordinary skill in the art before the effective filing of the invention to have chosen power greater than 5 watts in order to efficiently provide power to the load.

Re Claims 6 and 13; Lee discloses wherein at least one of the one or more characteristics is to be determined by the wireless power transmitter further based on other manufacturer information indicative of a manufacturer of the wireless power transmitter. (Par 0079 all the information disclosed is on other manufacturer information indicative of a manufacturer of the wireless power transmitter in order to positively identify the receiver)

Re Claims 7 and 14; Han discloses wherein a power transfer contract is to be determined by the wireless power transmitter based at least in part on the manufacturer information and the configuration information. (based on whether the receiver is in fast charge or normal charge)


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0307473) in view of Lee (US 2013/0063082) and further in view of Lee (US 2016/0268833, hereinafter Lee33)

Re Claims 5 and 12; Han discloses the processor as discussed above. Han does not disclose is further configured to: after receiving the response and prior to transmitting the request, perform the charging function to charge the battery using other power received from the wireless power transmitter via the coil, the other power being determined by the wireless power transmitter based at least in part on the one or more characteristics to have a strength less than the strength of the power.
However, Lee33 discloses after receiving the response (901) and prior to transmitting the request, perform the charging function to charge the battery using other power received from the wireless power transmitter via the coil, (903) the other power being determined by the wireless power transmitter based at least in part on the one or more characteristics to have a strength less than the strength of the power. (Fig. 9 and also see par 0220 for strength of power).
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the filing of the invention to have initiated an energy transfer power to transmitting the request in order to have some power available to the load to process the rest of the steps necessary to provide a higher power so that the required power needed by the receiver can be determined.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, the charging process is not performed until the last step. 1740 which runs counter to Han, either alone or as combined. 
However the examiner respectfully disagree, At S110, the receiver enters fast charging mode at step S110. The mobile terminal 100 requests the wireless charging device 300 to increase power transmitted to the mobile terminal 100 by changing the impedance of the power conversion unit 320 at step S120. At the same time, the mobile terminal 100 more increases power, picked up from the power transmitted by the wireless charging device 300, than power in normal charging mode by controlling the impedance of the power pick-up unit 210 at step S130.
[0098], Next, the mobile terminal 100 enters fast charging mode at step S110. The mobile terminal 100 requests the wireless charging device 300 to increase power transmitted to the mobile terminal 100 by changing the impedance of the power conversion unit 320 at step S120. 
There is no power transferred until the request is granted when the mobile device is set to the fast charging mode. 
[0099] Next, the mobile terminal 100 can increase the charging speed of the battery 195 based on the increased pick-up power at step S140. For example, the communications & control unit 220 of the mobile terminal 100 can increase the charging speed of the battery 195 by increasing a charging voltage, supplied to the battery 195, based on the increased pick-up power. Examples in which the mobile terminal 100 performs fast charging mode are described in detail below with reference to FIGS. 7 to 9.
As shown, charging is not performed until the final stage of the process. Emphasis added. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/02/2022
Primary Examiner, Art Unit 2836